Citation Nr: 0816781	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-24 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for peripheral 
polyneuropathy, claimed as secondary to herbicide exposure.

2.  Entitlement to bilateral peripheral polyneuropathy of the 
lower extremities, claimed as secondary to service-connected 
gouty arthritis.

3.  Entitlement to service connection for degenerative 
arthritis of the right knee, claimed as secondary to service-
connected gouty arthritis.

4.  Entitlement to service connection for degenerative 
arthritis of the right ankle, claimed as secondary to 
service-connected gouty arthritis.

5.  Entitlement to total disability rating based upon 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to November 
1957 while a member of the National Guard.  He had additional 
active duty service from October 1961 to December 1961; and 
from April 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
service connection for peripheral neuropathy, claimed as 
secondary to herbicide exposure, and denied a total 
disability rating based upon individual unemployability 
(TDIU).  

Later on, in a July 2007 rating decision, the RO also denied 
service connection for bilateral peripheral polyneuropathy, 
degenerative arthritis of the right ankle, and degenerative 
arthritis of the right knee.  All three disabilities were 
claimed as secondary to service-connected gouty arthritis.  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran currently has a diagnosis of (idiopathic) 
chronic progressing peripheral polyneuropathy of unknown 
etiology. 

2.  Chronic peripheral polyneuropathy was not shown during 
service or for many years thereafter; is not presumed to be 
related to in-service exposure to herbicides; and there is no 
competent medical evidence demonstrating a link between any 
current chronic peripheral polyneuropathy and any aspect of 
the veteran's period of service.

3.  There is no competent medical evidence demonstrating a 
link between a current disability of chronic peripheral 
polyneuropathy and the service-connected disability of gouty 
arthritis.

4.  Degenerative arthritis of the right ankle is shown to 
have manifested within one year following separation from 
service, and is presumed to have been incurred in service.

5.  Degenerative arthritis of the right knee is shown to have 
manifested within one year following separation from service, 
and is presumed to have been incurred in service.


CONCLUSIONS OF LAW

1.  Chronic peripheral polyneuropathy was not incurred in or 
aggravated by active duty and is not proximately due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007)

2.  Chronic peripheral polyneuropathy was not incurred in or 
aggravated by active duty and is not proximately due to any 
service-connected disability, including gouty arthritis.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995). 

3.  Degenerative arthritis of the right ankle was incurred 
during active duty.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Degenerative arthritis of the right knee was incurred 
during active duty.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims for service connection in correspondence 
sent to the veteran in December 2001, March 2007, April 2007, 
and July 2007.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified his duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in evidence in his 
possession that would support his claims.  In particular, the 
March 2007 and July 2007 letters provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

Moreover, given the favorable outcome below as to the matters 
involving the right ankle and knee, no conceivable prejudice 
to the veteran could result from this adjudication as to 
these two issues.  In this regard, the agency of original 
jurisdiction will be responsible for addressing any VCAA 
notice defect with respect to the rating and effective date 
elements when effectuating the award for arthritis, right 
ankle and right knee.  See Dingess, supra. 
	
VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claims and the Board is likewise unaware 
of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 
 

Laws & Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).  

As a general matter, analysis of the merits of a claim for 
service connection for a disability is focused upon the 
following:  (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent...unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service." 38 U.S.C.A. § 1116(f).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) (2007) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) (2007) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Type 2 
Diabetes; Hodgkin's disease; chronic lympocytic leukemia 
(CLL), multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006); see also 69 Fed. 
Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Specifically, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for bone cancer.  See id at 27,632.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Analysis

Peripheral neuropathy 

The veteran has claimed service connection for peripheral 
polyneuropathy, secondary to herbicide exposure (Agent 
Orange); and bilateral peripheral polyneuropathy of the lower 
extremities, secondary to his service-connected gouty 
arthritis.  As will be discussed below, the probative medical 
evidence of record shows the veteran is diagnosed with 
chronic peripheral polyneuropathy.  For this reason (and for 
the sake of brevity), in the discussion to follow the issue 
is framed as service connection for chronic peripheral 
polyneuropathy, secondary to herbicide exposure or, in the 
alternative, to the service-connected disability of gouty 
arthritis.

A review of the veteran's service personnel records reveals 
that he served in Vietnam from September 1968 to September 
1969.  He was awarded the Vietnam Service Medal (VSM) and the 
Vietnam Campaign Medal (VCM).  There are no clinical findings 
or diagnosis of peripheral neuropathy.

Post-service VA examinations conducted in January 1970, 
October 1970, December 1970, December 1973, and June 1974 
reveal no evidence of peripheral neuropathy.  The claims file 
also contains several post-service private medical records 
from HH, dated between December 1992 and July 1999.  These 
records show that beginning in April 1994, the veteran 
complained of intermittent numbness, tingling, and burning on 
the balls of his feet.  Notes from his primary care 
physician, Dr. G., show that a test for diabetes was 
negative.  He referred the veteran for a neurological 
evaluation.  

Upon an initial neurological consultation in September 1994, 
the veteran's history was noted to be significant for 
numbness, tingling, and burning in both feet with no known 
diabetes.  The veteran described a gradual course of the 
reported symptoms over the past two to three years.  He 
indicated that originally, the symptoms were intermittent, 
and occurred more in the evening and at night.  Currently 
however, the symptoms were constant, and involved his entire 
foot, but more on the sole.  The symptoms were symmetric in 
both legs.  There was a tingling sensation felt from his 
lower leg to his knee.  He also complained of intermittent 
symptoms in his hands.  Following a physical examination, the 
clinical impression was peripheral polyneuropathy.  Some 
trace asymmetry of the right leg reflexes was noted to be 
compatible with old sciatica.  

An October 1994 record reflects a clinical finding of 
"probable peripheral polyneuropathy with treatable causes 
being ruled out."  It was noted that there may be some 
superimposed compressive neuropathy such as tarsal tunnel 
syndrome, but the examination is equivocal for that, and the 
veteran described some more proximal sensory symptoms in the 
legs making it unlikely that this is the only etiology, if it 
is even contributory at all.  The note also suggested that 
polyradiculopathy be considered.

Notes in August 1997 show the veteran also began to complain 
of intermittent positional numbness in the right arm, 
resolving with change in arm position.  A neurology consult 
in September 1997 provided a diagnosis of "likely nerve 
entrapment, possible carpal tunnel syndrome with plus/minus 
cervical radiculopathy with cervical degenerative disc 
disease to the point of suggesting a surgical fusion on the 
right."  Electromyography/nerve conduction studies of the 
veteran's right arm performed in September 1997 revealed very 
probable mild right carpal tunnel syndrome and mild old 
radiculopathy.  There was no sign of ulnar neuropathy, 
thoracic outlet syndrome, peripheral polyneuropathy or C8/T1 
radiculopathy.  Notes from a follow-up evaluation in January 
1998 reflect a diagnosis of "probable double crush 
syndrome" with both a peripheral carpal tunnel syndrome and 
a more central cervical radiculopathy.  

Additional private treatment records dated in May 1999 show 
that the veteran complained that his lower extremity symptoms 
were very slowly worsening, his feet now had burning pain, 
especially in the toes and under toenails.  He also noted 
pain in his calves, right leg worse than left, which he 
described as more of a muscular or muscle-strain type - 
different from the burning in his feet.  A clinical 
assessment revealed a finding of "leg neuropathic pain due 
to generalized peripheral polyneuropathy, with treatable 
causes ruled out in 1994."  The veteran complained of 
burning sensations in his feet, again in June 1999, which Dr. 
G. also diagnosed as neuropathy.  Dr. G. indicated that the 
veteran may be prediabetic and may have an early diabetic 
neuropathy, and he may be hypoglycemic as a manifestation of 
his early diabetes.  A July 1999 neurology consultation 
resulted in a diagnosis of "leg neuropathic pain due to 
generalized peripheral polyneuropathy."

VA outpatient treatment records dated between February 2001 
and March 2003 are of record and reflect the veteran was 
referred to neurology by his VA primary physican to rule out 
peripheral neuropathy, and to finalize a diagnosis and 
suggest treatment.  VA neurology consultation notes reveal 
diagnoses of "progressive peripheral polyneuropathy of 
unknown etiology."  A test in December 2001 revealed an 
abnormal urine protein electrophoresis (UPEP) result.  The 
veteran was thereafter referred to hematology/oncology.  
Hematology clinical notes show the peripheral polyneuropathy 
was questionably related to the "heme" abnormality; 
however, additional tests revealed peripheral polyneuropathy 
with no evidence of gammopathy.  

Additional VA outpatient treatment records dated from October 
2003 to February 2005 continue to show complaints of 
intermittent worsening tingling and numbness in feet, with 
diagnoses of neuropathy and idiopathic neuropathy noted.  
Records dated from June 2006 to February 2007 discuss the 
veteran's past medical history, and note that after chart 
review with neurology and heme-oncology consults, it suggests 
this lower extremity neuropathy is related to borderline B12 
deficiency; and work-up negative for gammopathy/blood (bld) 
disorder.  The note reflects that the veteran finished a 
course of B12 therapy, and was on Gabapentin for his 
symptoms.  

Recent private treatment records from Dr. D. of U.O., dated 
between June 2001 and June 2006 continue to show a diagnosis 
of bilateral peripheral neuropathy of unclear etiology, 
chronic.

Based upon a careful review of the evidence, the Board finds 
service connection for chronic peripheral polyneuropathy, 
claimed as due to either herbicide exposure or service-
connected gouty arthritis, is not warranted.  As noted, the 
veteran served in Vietnam from September 1968 to September 
1969 was awarded the VSM and the VCM.  This evidence 
establishes that the veteran served in the Republic of 
Vietnam during the Vietnam era within the meaning of the 
controlling law and regulations.  As such, he is presumed to 
have been exposed to herbicide agents during this service.  
38 U.S.C.A. § 1116(f).  

While in-service exposure to herbicides (such as Agent 
Orange) is conceded due to the veteran's service in Vietnam, 
the Board notes, at the outset, that chronic peripheral 
polyneuropathy is not listed among the enumerated disorders 
presumed to be related to such exposure.  See 38 C.F.R. §§ 
3.307 and 3.309.  Furthermore, the veteran's chronic 
peripheral polyneuropathy was not shown during service or for 
many years thereafter.  As such, presumptive service 
connection for chronic peripheral polyneuropathy under 38 
C.F.R. §§ 3.307 and 3.309 is not possible.  

As noted earlier, even if there is no entitlement to the 
presumption of service incurrence, the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee, supra.  To do so, 
however, there must be some medical evidence linking the 
veteran's peripheral neuropathy to service.  See Hickson, 
supra.  Here, however, there is no such evidence.  The 
veteran's service medical records are devoid of any 
complaints or findings of chronic peripheral polyneuropathy.  

There also has been no competent medical evidence submitted 
or received relating the current chronic peripheral 
polyneuropathy (peripheral neuropathy) to the veteran's 
periods of active service and herbicide exposure therein; or 
to his service-connected disability of gouty arthritis.  
Without such evidence, the Board has no basis upon which to 
grant service connection.  Thus, while the Board notes the 
veteran's belief that his current chronic peripheral 
polyneuropathy is related to some aspect of his period of 
service, or to his service-connected gouty arthritis, as a 
lay person he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Board is sympathetic to the veteran's contentions and his 
condition; however, the evidence shows that any chronic 
peripheral polyneuropathy the veteran currently suffers from 
is of an unknown etiology or idiopathic.  As such, the 
veteran's claim for service connection must be denied.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Degenerative arthritis, right knee and right ankle

The veteran believes he is entitled to service connection for 
degenerative arthritis of the right knee and right ankle, and 
he contends both disabilities are secondary to his service-
connected gouty arthritis disability.  

Service medical records show no evidence of degenerative 
arthritis.  Such records are significant however, for 
complaint of pain and stiffness of ankles, knees and right 
elbow with elevated uric acid found.  Clinical diagnoses of 
rheumatoid arthritis and gout were made.  The veteran 
separated from active duty service in October 1969.  

In January 1970, the veteran underwent a VA examination in 
connection with a claim of service connection for 
degenerative arthritis of multiple joints.  The VA 
examination report reflects a diagnosis of gouty arthritis.  
The physical examination revealed complete range of motion of 
the knees.  Plantar flexion, inversion and eversion [of the 
feet] were carried to completion.  Dorsiflexion was to 
neutral or 90 degrees.  Additionally, there was x-ray 
evidence of minimal degenerative involvement involving the 
right knee and right ankle; the tibial spines were noted as 
especially prominent.  

A VA examination in January 2002 resulted in a diagnosis of 
degenerative joint disease, severe in the tarsal and 
metatarsal joints of the feet, the ankles, and the knees.  
The examiner noted that the veteran had been treated for 
gout, and gouty arthritis of the feet, and that he had a 
widespread degenerative joint disease condition, which caused 
changes in the veteran's hips, knees, and ankles.  The 
examiner stated further that "the degenerative joint disease 
is connected to the gouty arthritis, and in any case he is 
restricted in range of motion, and his pain and the loss of 
mobility makes him unemployable for any activity which 
requires standing, lifting, climbing, walking for distance of 
longer than half a mile."  On VA examination in June 2003, 
the examiner again noted degenerative joint disease of both 
knees and ankles, manifested by irregularity of the joint 
surfaces and osteophyte formation.  

Based upon a careful review of the record, the Board finds 
that the veteran is entitled to service connection for 
degenerative arthritis of the right ankle and right knee.  As 
indicated, arthritis may be presumed to have been incurred or 
aggravated during service if it becomes disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
The veteran separated from active duty service in October 
1969.  Since degenerative arthritis of the right ankle and 
right knee are shown to have manifested within one year of 
separation from service, they are presumed to have been 
incurred during active duty.  See 38 C.F.R. § 3.307, 3.309.  

Moreover, the January 2003 VA examination report shows that 
the veteran's degenerative joint disease in his ankle and 
knee are related to the service-connected gouty arthritis 
disability.  As such, the Board finds that service connection 
for degenerative joint disease in the right ankle and right 
knee is warranted.

In granting service connection for degenerative arthritis, 
the Board has considered whether such action would give rise 
to an instance of "pyramiding."  In this regard, the Board 
notes that the veteran receives a separate 40 percent rating 
for gouty arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 
5002 (2007).  Thus, any symptomatology related to that 
disorder cannot be considered in the assignment of the rating 
for degenerative arthritis of the same joints.  See 38 C.F.R. 
§ 4.14 (the evaluation of the same disability under various 
diagnoses is to be avoided- a practice referred to as 
"pyramiding").  

The Board observes that the veteran's service-connected gouty 
arthritis is currently evaluated as an active process, and 
assigned a 40 percent rating.  A 40 percent rating is 
appropriate with symptom combinations objectively shown on 
examination that are productive of definite impairment of 
health or with evidence of incapacitating exacerbations 
occurring three or more times per year.  As the gouty 
arthritis is not currently rated based upon chronic 
residuals, such as limitation of motion or ankylosis of 
specific joints, then the degenerative arthritis of the right 
knee and right ankle may be rated based upon limitation of 
motion under the appropriate diagnostic codes, and it would 
not have the effect of evaluating the same manifestation 
under different diagnoses or "pyramiding."

Finally, since the veteran has not had a recent orthopedic 
examination, there is no way for the Board to determine 
whether the degenerative arthritis in the ankle and knee 
causes any compensable limitation of motion, or whether it 
would be more appropriate to rate for x-ray involvement of 2 
or more major or minor joints.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 2.  This particular matter, 
however, will be addressed by the RO/AOJ when effectuating 
the award.  


ORDER

Service connection for peripheral polyneuropathy, claimed as 
secondary to herbicide exposure is denied.

Service connection for bilateral peripheral polyneuropathy of 
the lower extremities, claimed as secondary to service-
connected gouty arthritis is denied.

Service connection for degenerative arthritis, right ankle is 
granted.

Service connection for degenerative arthritis, right knee is 
granted.  



REMAND

The veteran filed an application for TDIU in October 2000.  
He indicated that his severe arthritis and hip surgery 
prevented him from securing or following any substantially 
gainful occupation.  His application revealed that he last 
worked as a manager with the United States Postal Service 
(USPS) in December 1998, when became too disabled to continue 
employment.  

In the instant decision, the Board has awarded service 
connection for degenerative arthritis of the right ankle and 
right knee; however, effective dates and disability ratings 
have not been assigned.  Therefore, consideration of the TDIU 
claim, if it is not rendered moot, should be deferred until 
the grants are effectuated by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Once the grant of service connection 
for degenerative arthritis, right ankle 
and right knee is effectuated and 
effective dates and ratings have been 
assigned, the RO should readjudicate the 
claim of entitlement to TDIU, if it has 
not been rendered moot.  If the benefits 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC), and 
provided an opportunity to respond.  

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


